Appeal by the defendant from a judgment of the County Court, Nassau County (Winick, J.), rendered July 25, 1985, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
On this appeal, the defendant challenges the voluntariness and the factual sufficiency of his guilty plea. The defendant did not move to withdraw his guilty plea and, therefore, he has not preserved either of his claims for appellate review, as a matter of law (see, People v Pellegrino, 60 NY2d 636; People v Moore, 91 AD2d 1050).
In any event, the record establishes both that the guilty plea was voluntary and that it was grounded on a sufficient factual allocution. Although the defense attorney informed the court, at the time of the plea, that the defendant was alleging that he had been assaulted by correction officers a week earlier, the attorney assured the court that the alleged assault had no connection whatsoever to the defendant’s decision to plead guilty. The defendant also repeatedly stated that he was pleading guilty of his own free will. Accordingly, the court properly accepted the defendant’s plea of guilty. Mollen, P. J., Bracken, Rubin, Kooper and Spatt, JJ., concur.